     Case 4:21-cr-00009 Document 46-1 Filed on 03/04/21 in TXSD Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


UNITED STATES OF AMERICA,                     §
                                              §
        Plaintiff,                            §
                                              §
   v.                                                Cr. No. 4:21cr 009 GCH
                                              §
ROBERT T. BROCKMAN,                           §
                                              §
        Defendant.                            §
                                              §
                                              §


        [PROPOSED] ORDER DESIGNATING THE UNITED STATES’ EXPERTS
                    AND ENTRY OF PROTECTIVE ORDER

        Having considered the United States’ Expert Notice (“Notice”) (ECF No. 44), Mr.

Brockman’s Response to the Notice and Motion for Protective Order (ECF No. 45), and the United

States’ Partial Opposition to Defendant’s Motion (ECF No. 46), it is hereby ORDERED that Dr.

Park Dietz, Dr. Robert Denney, and Dr. Ryan Darby are designated as the United States’ experts

to conduct the court-ordered psychiatric or psychological examination of ROBERT T.

BROCKMAN pursuant to Title 18, United States Code, sections 4241(b) and 4247(b).

        It is ORDERED that any psychiatric or psychological interview of ROBERT T.

BROCKMAN by the United States’ designated experts during the examination shall be recorded

by audio and video means with cameras positioned to face both the examiner and Mr. Brockman.

Copies of the audio and video recording(s) shall be provided promptly to counsel for Defendant

and the United States.

        IT IS FURTHER ORDERED that Defendant’s proposed protective order is GRANTED.

This Court having ordered an examination of ROBERT T. BROCKMAN and a hearing to




                                              1
    Case 4:21-cr-00009 Document 46-1 Filed on 03/04/21 in TXSD Page 2 of 2




determine the mental competency of the defendant pursuant to 18 U.S.C. § 4241 and Federal Rule

of Criminal Procedure 12.2(c)(1)(A)(the “Competency Proceeding”):

              (a) no statement of the defendant during such examination and no

                  testimony of defendant during such hearing (collectively,

                  “Defendant’s Statements”) may be used directly or indirectly by

                  the government except in this Competency Proceeding and

                  except as otherwise permitted by this Order; and

              (b) if at any other hearing or the trial of this matter, or any other

                  proceeding, the defendant has introduced evidence of

                  incompetency on an issue regarding mental condition, the

                  government may apply to the Court to use Defendant’s

                  Statements by way of an offer into evidence, by cross

                  examination based on prior inconsistent statements, or otherwise

                  as may be appropriate under the Federal Rules of Evidence and

                  other law.


SO ORDERED this _____ day of ________________, 2021.




                                                    ___________________________________
                                                    THE HONORABLE GEORGE C. HANKS
                                                    UNITED STATES DISTRICT JUDGE




                                                2
